The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed display device including a through portion configured to pass through the substrate, and a pattern portion arranged between the through portion and the pixel array, wherein the pattern portion comprises: a recess that is concave along a thickness direction of the insulating layer; and a cladding layer arranged above the insulating layer, configured to cover the recess, and comprising a material different from the insulating layer as recited in claim 1; or the opposite electrode is disconnected by a step portion, the step portion being between the through portion and the light-emitting element as recited in claim 25; or a first groove between the through portion and the pixel array, wherein the first groove has a first side surface having an undercut shape as recited in claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	
		
/HBP/